Order entered August 4, 2017




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-00340-CV

   IN THE MATTER OF GABRIELLE RENEE COLEMAN AND KORWIN JEANEL
                             WILBURN

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV15-00661V

                                          ORDER
       The reporter’s record in this case has not been filed. By letter dated June 26, 2017, we

informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record. We cautioned appellant that failure to provide the required documentation within

ten days might result in the appeal being ordered submitted without the reporter’s record. To

date, appellant has not provided the required documentation or otherwise corresponded with the

Court regarding the status of the reporter’s record. Therefore, we ORDER this appeal submitted

without a reporter’s record.
Appellant’s brief is due THIRTY DAYS from the date of this order.


                                          /s/    CAROLYN WRIGHT
                                                 CHIEF JUSTICE